IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION (CANTON)

In re: CHAPTER 7 CASE NO. 19-61858
ASHLEY D. SCHRAMM, JUDGE: RUSS KENDIG
Debtor. CERTIFICATE OF SERVICE TO

NEWLY ADDED CREDITOR

Ashley D. Schramm, through counsel, certifies that the Amended Voluntary
Petition and Notice of 341 Meeting of Creditors was served by regular mail, postage
prepaid, this 25th day of September, 2019, upon the following newly added creditor:

Pathology Laboratories
33 North Ave #101
Tallmadge, OH 44278

Respectfully submitted,

/s/ Rebecca J. Sremack
Rebecca J. Sremack #0092313
Sremack Law Firm LLC

2745 South Arlington Road
Akron, Ohio 44312

Office: (330) 644-0061

Fax: (330) 644-7241
info@sremacklaw.com
Attorney for Debtor

 

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Certificate of Service to Newly Added Creditor
was filed electronically this 25th day of September, 2019, and thereby served upon:

U.S. Trustee (via ECF)
Trustee Ann Piero Silagy, Esq. (via ECF)

It was also served this same day by regular mail, postage prepaid, upon the newly
added creditor identified above.

/s/ Rebecca J. Sremack

Rebecca J. Sremack #0092313
Attorney for Debtor

 
